Title: To Alexander Hamilton from Andrew G. Fraunces, 1 July 1793
From: Fraunces, Andrew G.
To: Hamilton, Alexander



Philadelphia, July 1, 1793.
Sir,

On the 10th ult. I wrote to you concerning the payment of certain warrants of the late Board of Treasury, drawn as follows:


 No.  236—On Nathaniel Appleton, for 3500
}
dollars.


 No. 1155—On Michael Hillegas, for 2000


In which letter I requested an answer to certain questions stated therein, to which I received from you a verbal answer, that the thing required further consideration, or that direct answers could not, as those warrants were circumstanced, be given at that time. I now, Sir, again apply for an answer to those questions, or if they still cannot be given, I request you will as far favor me as you have done other applicants for similar claims.
I have the honor to be,   Sir, your obedient servant,

Andrew G. Fraunces.
The hon. A. Hamilton, Esq. Secretaryof the Treasury of the United States.

